IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-197-09



                          SAM WESLEY DUDLEY, Appellant

                                              v.

                                THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                            DALLAS COUNTY



       Per curiam.

                                       OPINION


       Appellant was charged with aggravated sexual assault of a child. The trial court

granted the State’s request for a jury charge on the lesser-included offense of indecency with

a child. Appellant pleaded no contest to indecency with a child.
                                                                              DUDLEY - 2


         On appeal, Appellant argued that the trial court erred in submitting that charge

because indecency with a child could never be a lesser-included offense of aggravated sexual

assault of a child. The Court of Appeals agreed and reversed the conviction, relying on Hall

v. State, 225 S.W.3d 524 (Tex. Crim. App. 2007). Dudley v. State, __ S.W.3d __, No.

05-07-01083-CR (Tex. App. – Dallas, November 12, 2008).

         The State filed a petition for discretionary review contending that Hall should not

apply to guilty pleas and that Appellant is estopped from challenging his conviction due to

his no contest plea. We recently held in Murray v. State, __ S.W.3d __, No. PD-1055-08

(Tex. Crim. App., November 11, 2009), that Hall applies to cases involving guilty pleas. We

also held that a defendant who pleaded guilty, but then moved to withdraw his plea before

the court accepted it, was not estopped from complaining on appeal. Additionally, in Evans

v. State, __ S.W.3d __, No. PD-0147-09 (Tex. Crim. App., December 16, 2009), we held that

indecency with a child can be a lesser-included offense of aggravated sexual assault of a

child.

         The Court of Appeals did not have the benefit of our opinions in Evans and Murray.

Accordingly, we grant the State’s petition for discretionary review, vacate the judgment of

the Court of Appeals, and remand this case to the Court of Appeals in light of our opinions

in Evans and Murray.


DATE DELIVERED:           January 27, 2010
PUBLISH